Citation Nr: 1809898	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II ("diabetes") to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2015 the Board remanded this matter for additional development.  The Board finds that the remand directives have been substantially complied with and therefore will adjudicate the matter.  Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2015 remand, the Board referred several issues to the Agency of Original Jurisdiction (AOJ).  There is nothing in the record to indicate that any action was taken with respect to this referral.  

Therefore, the Board once again refers the following issues:  increased rating for hearing loss, a total disability based on individual unemployability (TDIU), service connection for erectile dysfunction, ischemic heart disease and posttraumatic stress disorder (PTSD).  As stated in the November 2015 Board remand, these issues have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that the Veteran did not have verified service in Vietnam during the Vietnam era, and was not exposed to an herbicide agent, including Agent Orange, during his service.

2.  The preponderance of the probative evidence does not demonstrate that the Veteran's currently diagnosed diabetes manifested during, or as a result of, active military service, or manifested to a compensable degree within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain listed disabilities, such as diabetes, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In addition, service connection for certain disabilities may be presumed for those exposed to particular herbicide agents.  Veterans exposed to Agent Orange or other listed herbicide agents are presumed service-connected for certain conditions, including diabetes, type II, even if there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean."). See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to an herbicide agent as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.   

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines offshore waters as high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  VBA Adjudication Procedure Manual M21-1, IV.ii.1.H.2.a.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994)

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

The Veteran contends that his diabetes is a result of his time in active service.  Specifically, he contends that this condition is a result of Agent Orange exposure while serving during the Vietnam era aboard the U.S.S. Porterfield (DD 682).  

He contends that the U.S.S. Porterfield (DD 682) had shallow water sonar which enabled them to operate close to shore and that through their work with amphibious groups the ship was placed close to the shore line.  He also contends that the Agent Orange that was sprayed on land was blown by the wind out to sea and that the sea water was then distilled into drinking water and was also used for personal hygiene.  He argues that there is no difference between blue water and brown water.  See May 2013 Notice of Disagreement.  

The Veteran reports that he was first diagnosed with diabetes in 1984.  He denied a family history of diabetes and states he has never been overweight.  He indicated that he spoke to his endocrinologist and was told that it is a strong possibility that exposure to Agent Orange caused this condition. 

The Veteran's DD Form 214 does not reflect Vietnam service, but notes that the Veteran was awarded the Armed Forces Expeditionary Medal (Vietnam).

Service personnel records indicate that the Veteran served aboard the U.S.S. Porterfield (DD 682) from August 17, 1962, to November 16, 1965.  There was a period of unauthorized absence noted during that time - from May 17, 1965, to May 28, 1965.  A military personnel record indicates that he served in Vietnam area of operations aboard the U.S.S. Porterfield (DD 682) from September 18, 1964, to October 4, 1964, and December 9, 1964, to January 3, 1965.  

The U.S.S. Porterfield was reported to be in the official waters of the Republic of Vietnam from April 23, 1963, to May 1, 1963; September 17, 1964, to November 8, 1964; and December 10, 1964, to January 2, 1965.  The specific locations of the U.S.S. Porterfield (DD 682) during these periods were not provided.  See September 2011 Personnel Information Exchange System (PIES) response.  

It was stated that the Joint Services Records Research Center (JSRRC) reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents such as Agent Orange during the Vietnam Era.  It was noted that the JSRRC found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  It was concluded that the JSRRC could not provide any evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  See May 2009 Memorandum for Record.  

A September 2011 Personnel Information Exchange System (PIES) response indicates that it was not able to determine whether the Veteran served in the Republic of Vietnam. 

Response from Naval History and Heritage Command (NHHC) indicated that they maintain deck logs for 30 years, after which the records are transferred to the National Archives and Records Administration (NARA) for permanent retention.  
NARA responded stating that the ship's deck log does not provide information placing individuals aboard the ship, nor indicates names of individuals who departed the ship and might have set foot ashore.  The log does not indicate the types of cargo the ships carried.  

The Defense Personnel Records Information Retrieval System (DPRIS) indicated that they reviewed the ship's history and deck logs that were submitted by the U.S.S. Porterfield (DD 682).  DPRIS reported that the 1943-1963 history revealed that the ship returned to San Diego, California on June 21, 1963, and that the 1964-1965 history revealed that it departed the Naval Station San Diego, California on a Western Pacific deployment on August 5, 1964.  It also revealed patrol operations off the coast of the Republic of Vietnam.  The April 1963 deck logs revealed steaming operations with Task Group 77.5 in the South China Sea East of Vietnam with no mention of boats to Vietnam.  The May 1963 deck logs did not reveal any operations in Vietnam.  The September and October 1964 deck logs revealed operations in the South China Sea.  DPRIS concluded that the history and deck logs did not document that the ship or small boats docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  

A February 2017 formal finding indicates a lack of information required to corroborate the Veteran's allegation of exposure to herbicide agent while in service.  The finding summarized all of the efforts made to corroborate herbicide agent exposure.  The Veteran's allegation of exposure to herbicides could not be verified, therefore it was determined that there is no evidence to support his contention that he was exposed.  

The Veteran submitted a private consultation report.  The private examiner opined that it is more likely than not that the Veteran's diabetes is directly and causally related to Agent Orange.  The examiner also opined that it is accordingly more likely than not that the Veteran's diabetes is directly and causally related to his military service.  See Report of Consultation and Examination dated June 2014.  

The Veteran was afforded a VA examination in relation to his claim in March 2017.  The VA examiner opined that it is less likely than not that the Veteran's diabetes incurred in service or was caused by an in-service injury, event or illness.  The rationale provided was that the service treatment records are silent for any diabetic condition and by way of the Veteran's testimony he was not diagnosed until 18 years after discharge from the military.  The examiner concluded that there is not sufficient material medical information to establish a nexus between the Veteran's claimed diabetes and his military service.  

Turning to the evidence of record, there are medical treatment records that indicate a diagnosis of diabetes mellitus, type II.  See August 2011 and June 1991 private medical records.  Therefore, there is competent medical evidence establishing that the Veteran has a current diagnosis during the pendency of this appeal. 

Resolution of the Veteran's appeal turns on whether his current disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran does not contend that his diabetes had its onset in service or within a year of service.  In addition, there is no showing that his diabetes manifested to a degree of 10 percent within a year from separation from service.  A year after discharge is February 1967 and the Veteran was not diagnosed with diabetes until nearly two decades after service.  Therefore, the presumptive service connection under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) is not applicable.  

The Veteran does not contend, and the evidence of record, including service treatment records, does not otherwise show that his diabetes had its onset in service.  The Veteran asserts that he was first diagnosed with diabetes in approximately 1984.  However, there are medical opinions of record regarding the etiology of the Veteran's diabetes.  

The private examiner opined that there is a connection between the Veteran's diabetes and military service.  As stated by the Board in the November 2015 remand, this opinion provides no explanation for its conclusion.  In other words, this opinion is conclusory with no rationale provided.  Therefore, no probative value will be placed on this opinion.  The opinion from the March 2017 VA examiner is of high probative value in that she provided clear rationale to support her opinion that there is no connection between the Veteran's current diabetes disability and service.  

Given the aforementioned, service connection on a direct basis is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, at primary issue in this case is the determination of whether or not the Veteran is entitled to a presumption of exposure to herbicide agent based on service during the Vietnam era.

Here, the evidence shows that the Veteran has a current diagnosis of diabetes, an enumerated disease associated with herbicide agent exposure under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  After considering the evidence of record, including the responses from various federal agencies and the formal finding showing the Veteran was not in Vietnam or its inland waterways at any point, the Board finds that the presumption is not warranted.  There is no competent and credible evidence of record to show that the Veteran was exposed to an herbicide agent in service. 

The Veteran contends that while aboard the U.S.S. Porterfield (DD 682) he was he was exposed to Agent Orange by way of the water.  He does not contend that he was in brown water, but argues that there is no difference between brown and blue water.  For VA purposes, brown water service allows for the herbicide agent presumption to be applied.  As to whether the Veteran served aboard a ship that may be subject to regulations regarding presumptive herbicide exposure, a recent listing of ships associated with service in Vietnam and exposure to herbicide agents provides some information in determining which vessels may be subject to the presumption.  VA's Compensation and Pension (C&P) Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  VA's C&P Service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  

In this case, the U.S.S. Porterfield (DD-682) is listed as a large ocean-going ship of the Blue Water Navy that operated in close coastal waters on March 19, 1966 and on April 8, 1966.  See https://vbaw.vba.va.gov/bl/21/rating/VENavyShip.html (January 1, 2018).  Here, the Veteran completed service in February 1966 and therefore was not on the U.S.S. Porterfield (DD-682) on those dates.  In addition, the Veteran does not contend that he went ashore.  

Given the Veteran's concession that he was not in Vietnam, and the official records that confirms that he had no presence on the ground or in the inland waterways of the country; service on deep-water, offshore vessels ("blue water" service), the weight of the evidence is against the conclusion the Veteran was exposed to herbicide agents.  

Additionally, the Board recognizes that the Veteran was awarded the Armed Forces Expeditionary Medal (Vietnam).  However, such awards do not require the physical presence in Vietnam.  See Haas, 525 F. 3d 1168, (held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM).  Accordingly, the Veteran's receipt of the Armed Forces Expeditionary Medal (Vietnam) does not provide proof of active service inside the Republic of Vietnam.

For these reasons and bases, the Board finds that the probative weight of the lay and medical evidence is against this claim.  As exposure to an herbicide agent is not demonstrated, presumption of service connection based on exposure to an herbicide agent is not indicated.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


